 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
10                     NORTHERN DISTRICT OF CALIFORNIA
11
     WARREN GARDNER, LORI MYERS,
12 ANGELA COSGROVE, AUTUMN
                                               Case No.:   19-cv-02561-WHO
     HESSONG, ROBERT MCQUADE,
13 COLLEEN MCQUADE, JAMES
                                               ORDER GRANTING STIPULATED
                                               REQUEST FOR ORDER
     BORRUSO, FIDEL JAMELO,
14 JOCELYN JAMELO, ANTHONY
                                               MODIFYING BRIEFING SCHEDULE
                                               AND HEARING DATE FOR
     LUCIANO, LORI LUCIANO,
15 ROBERT NUGENT, AVRAHAM
                                               DEFENDANT DONGWON’S
                                               MOTION TO DISMISS (L.R. 6-2)
     ISAC ZELIG, KEN PETROVCIK,
16 MEGAN KIIHNE, and KATHLEEN
     MILLER, On Behalf of Themselves and
17 All Others Similarly Situated,

18                Plaintiffs,
19
          v.
     STARKIST CO., a Delaware
20 Corporation, and DONGWON
     INDUSTRIES CO. LTD., a South Korea
21 corporation,

22                Defendants.
23

24

25

26
27

28

                         ORDER GRANTING STIPULATED REQUEST FOR ORDER
                                 MODIFYING BRIEFING SCHEDULE
 1
           Having read and considered the Stipulated Request for Order Modifying
 2
     Briefing Schedule and Hearing Date for Defendant Dongwon’s Motion to Dismiss,
 3
     and good cause appearing therefore, the Court GRANTS the parties’ stipulated
 4
     request. Plaintiffs shall have until September 13, 2019 to respond to Dongwon’s
 5
     Motion to Dismiss and Dongwon shall have until October 11, 2019 to reply regarding
 6
     same. The Court shall hear Dongwon’s Motion on November 6, 2019 at 2:00 p.m.
 7
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9
10 Dated: August 23, 2019                       ______________________________
                                                Hon. William H. Orrick
11                                              United States District Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                       ORDER GRANTING STIPULATED REQUEST FOR ORDER
                               MODIFYING BRIEFING SCHEDULE
